Examinada la moción de reconsideración y habiendo la corte oído y pesado las amplias manifestaciones de los .abogados de ambas partes en el acto de la vista y estudiados sus escritos y documentos acompañados a los mismos, en el ejercicio de su discreción resuelve reconsiderar y dejar como deja sin efecto su resolución de noviembre 10 actual deses-timando la apelación y conceder como concede, de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil,' un nuevo término improrrogable de quince días para radicar la transcripción. El término reglamentario de diez días para archivar el alegato se considerará también improrro-gable.